UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7499


ELLIS ERIC EVANS,

                  Petitioner - Appellant,

             v.

M.L. RIVERA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:09-cv-01153-JFA)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Eric Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ellis    Eric    Evans,   a       federal   prisoner,   appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.      We     have   reviewed      the    record   and    find    no

reversible    error.        Accordingly,        although   we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          See Evans v. Rivera, No. 0:09-cv-01153-JFA

(D.S.C. July 23, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and       argument   would    not   aid     the

decisional process.

                                                                          AFFIRMED




                                          2